Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 23 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Objections

Claims 1, 4, 5, 8, 10, 16, 17, 18, 19, 21, and 23 are objected to because of the following informalities:  Inconstantly referring to the same subject matter using alternative terminology of “wearable computing means” and “computing means”.    Appropriate correction is required.

Claims 1, 3, 9, 12, 13, 14, 15, 20, 22, and 23 are objected to because of the following informalities:  Inconstantly referring to the same subject matter using alternative terminology of “wearable biometric sensing devices” and “biometric sensing devices”.    Appropriate correction is required.



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claim 2, it is noted that the applicant’s specification fails to adequately disclose how one of ordinary skill in the art is to determine the difference between a state of “stress” and of “duress”.  It is noted that the applicants only appear to disclose the states are determined in the same manner, i.e. by determining the level of user stress.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the recitation of “the physiological stats is … one of … duress or stress” renders the scope of the claims indefinite.  Specifically, it is first noted that “duress” is not a physiological state, but is rather defined as a predicament wherein one is coerced into an action against his/her own will.  Second, the examiner points out that any determination as to a condition of duress appears only to be a subjective analysis of 

Regarding claim 7, the terms “high stress”, “medium stress”, and “low stress” are relative and render the scope of the claims indefinite.  Specifically, neither the claims nor the applicant’s disclosure defines a standard for identifying the value of stress falling within or outside the stated categories.
Furthermore, the recitation of “user stress state is selected from … no pulse” renders the scope of the claim indefinite.  Specifically, the absence of a pulse is not considered a state of “stress” by those having ordinary skill in the art.  Furthermore, the applicant’s specification does not define “no pulse” to be a state of stress.

Regarding claim 17, it is rendered indefinite as the recitation of “wherein the trigger” lacks antecedent basis within the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8, and 10 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2017/0032168 A1 in view of Longinotti-Buitoni (i.e. Long), US 2018/0000367 A1.

	Regarding claim 1, Kim discloses:
	An authentication system (e.g. Kim, Abstract) comprising: 
a plurality of wearable biometric sensing devices (e.g. Kim, fig. 15:110, 120) adapted to: … ; 
Kim discloses an authentication system comprising wearable sensors embedded within a user’s clothing so as to measure biometric information from the user for the purpose of authentication (e.g. Kim, par. 148-150).  Kim does not appear to explicitly state that these wearable biometric sensors “measure a user's Electrocardiogram (ECG) and at least one of Electrodermal Activity (EDA) and an electromyograph (EMG) signal…”.  
However, Long also discloses an authentication system comprising wearable sensors embedded within a user’s clothing so as to measure biometric information from the user for the purpose of authentication (e.g. Long, Abstract, fig. 4a, 4b).  Furthermore, Long teaches that these wearable biometric sensors “measure a user's Electrocardiogram (ECG) and at least one of Electrodermal Activity (EDA) and an electromyograph (EMG) signal…” (e.g. Long, par. 3, 31, 35 – note, “galvanic skin response” is another term for “electrodermal activity”).  
	It would have been obvious to one of ordinary skill in the art to employ the specific sensor type teachings of Long within the wearable biometric sensor teachings of Kim.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that a large variety of different biometric sensors incorporated into a user’s clothing increases the accuracy and efficiency of biometric authentication using wearable biometric sensors (e.g. Long, par. 15, 73).
	Thus, the combination enables:
communicate with a wearable computing means (e.g. Kim, fig. 15:100; par. 150); 
and be incorporated in or on clothing in a manner in contact with skin (e.g. Kim, par. 148-150; Long, par. 31, 35); 
and wearable computing means (e.g. Kim, fig. 1) adapted to determine user authentication by comparing the user's ECG with a template and user physiological state by comparing one or more of the user's ECG, EDA or EMG with a threshold or profile based on measurements from one or more of the plurality of wearable biometric sensing devices (e.g. Long, par. 31, 35; Kim, par. 18, 20, 22, 24, 120, 121, 150).  Herein, the user’s biometrics (including ECG) are collected from the plurality of biometric sensors and stored with within the user’s collected biometric information (i.e. “profile”) which is later used to compare biometrics (e.g. ECG) during authentication. 

	Regarding claim 2, the combination enables:
wherein the physiological state is at least one of user fatigue, duress or stress (e.g. Kim, par. 100, 115, 139).

Regarding claim 4, the combination enables:
wherein the wearable computing means is further adapted to utilize the determined physiological state and the user authentication to determine if the user should be authenticated when in a determined physiological state (e.g. Kim, 109, 116, 139, 140).

Regarding claim 5, the combination enables:
wherein the wearable computing means is further adapted to activate a trigger when a user is authenticated but the determined user physiological state is outside a predetermined range (e.g. Kim, par. 139, 140).

Regarding claim 6, the combination enables:
wherein the trigger activates at least one of an alarm, a camera, or initiating a communication to a remote service (e.g. Kim, par. 87, 139, 140, 141).

Regarding claim 7, the combination enables:
dependent on the determined physiological state, a user stress state is selected from high stress, medium stress, low stress or no pulse (e.g. Kim, par. 139).

Regarding claim 8, the combination enables:
wherein the wearable computing means is further adapted to determine when a user's EDA measurement is outside a predetermined range and to subsequently remove the user's authentication until the user authentication is re-determined (e.g. Kim, par. 139-141; e.g. Long, par. 3, 31, 35).

	Regarding claim 10, the combination enables:
wherein the wearable computing means comprises a microprocessor and wireless communication means for communicating with a remote terminal (e.g. Kim, fig. 6; fig. 8) .

Regarding claim 11, the combination enables:
further comprising an authentication terminal as the remote terminal, the authentication terminal being adapted to perform an authentication process (e.g. Kim, fig. 6; fig. 8; par. 87-89, 127) .

Regarding claim 12, the combination enables:
wherein the biometric sensing devices are wirelessly connected to the computing means (e.g. Kim, par. 150).

Regarding claim 13, the combination enables:
wherein the plurality of biometric sensing devices are two or more different types of biometric sensor (e.g. Kim, par. 150; Long, par. 31, 35).


wherein the different types of biometric sensing devices include ECG electrodes, EDA electrodes, EMG electrodes, photoplethysmogram (PPG) sensors and/or Doppler ultrasound devices (e.g. Long, par. 31, 62).

Regarding claim 15, the combination enables:
further comprising an attachment means to temporarily incorporate the plurality of wearable biometric sensing devices in or on clothing (e.g. Long, par. 55-57; 68; fig. 3b).

Regarding claim 16, the combination enables:
wherein the computing means further comprises a motion sensor (e.g. Kim, par. 19).

Regarding claim 17, the combination enables:
wherein the trigger is suppressed when the determined user physiological state is outside a predetermined range and the motion sensor detects a high level of user motion (e.g. Kim, par. 139-141).

Regarding claim 18, the combination enables:
wherein the computing means further comprises a locator module and a location communications module (e.g. Kim, fig. 6:1262).


wherein the computing means further comprises an altitude sensor (e.g. Kim, fig. 6:1262 – GPS modules also determine altitude).

Regarding claim 20, the combination enables:
wherein data measured by the altitude sensor is used in combination measurements from the plurality of wearable biometric sensing devices to determinate the user physiological state (e.g. Kim, par. 25-26).

Regarding claim 21, the combination enables:
wherein the computing means further comprises a temperature sensor (e.g. Kim, par. 105, 150).

Regarding claim 22, the combination enables:
wherein data measured by the temperature sensor is used in combination measurements from the plurality of wearable biometric sensing devices to determinate the user physiological state (e.g. Kim, par. 22-26, 105, 150).

Regarding claim 23, it is a method claim essentially corresponding to the above claim recitations, and it is rejected, at least, for the same reasons.




Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2017/0032168 A1, in view of Longinotti-Buitoni (i.e. Long), US 2018/0000367 A1, in view of Baxi et al, (i.e. Baxi), US 2016/0374577 A1.

Regarding claim 3, the combination of Kim and Long does not appear to explicitly teach, however Baxi does teach, that the ECG and EDA sensors utilize amplifiers (e.g. Baxi, par. 25 – 27).  It would have been obvious to one of ordinary skill in the art to employ the amplifier teachings of Baxi within the combination of Kim and Long when utilizing electrode sensors.  This would have been obvious because one of ordinary skill in the art would have been motived by the efficiency of reducing noise and amplifying collected readings (e.g. Baxi, par. 27).  Thus, the combination enables:
wherein one or more of the plurality of wearable biometric sensing devices are common to both an amplifier for ECG measurement and an amplifier for EDA measurement (e.g. Long, par. 31, 35; Baxi, par. 25-27).

Regarding claim 9, the combination of Kim and Long does not appear to explicitly teach, however Baxi does teach, that the biometric sensors utilize capacitive readings  (e.g. Baxi, par. 16-20).  It would have been obvious to one of ordinary skill in the art to employ the capacitive teachings of Baxi within the combination of Kim and Long when utilizing electrode sensors.  This would have been obvious because one of ordinary skill in the art would have been motived by the teachings that ECG and EMD electrodes 
wherein the plurality of wearable biometric sensing devices are positioned close to the user's skin and measurements are taken capacitively (e.g. Long, par. 31, 35; Baxi, par. 25-27).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495